The foregoing opinion of GRAVES, J., in Division, coming on for disposition in Banc, is adopted so far as the questions of alleged error and defendant's liability are concerned. Walker,C.J., concurs in all that is said except the reference to Hurst's case. A majority of the judges think the verdict should stand for $13,500 rather than for $10,000, as indicated in the opinion of Graves, J., and the opinion is modified to this extent. To this modification James T. Blair, Higbee, David E.Blair and Elder, JJ., concur, and Walker, C. J., Woodson andGraves, JJ., dissent. The judgment is therefore affirmed upon condition that the plaintiff remit, within ten days, the sum of $1500 as and of the date of the original judgment; otherwise, the judgment will be reversed and the cause remanded. *Page 358